Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on February 1, 2022. Claims 1, 4-5, and 8 are pending.

Response to Arguments
Applicant’s arguments filed on February 1, 2022 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (Pub. No. : US 20080235252 A1) in the view of Nakamura et al. (Pub. No. : US 20180101553 A1) and Murray et al. (Pub. No. : US 20110225159 A1)

As to claim 1 Sakai teaches a non-transitory computer-readable recording medium recording an index generation program for causing a computer to execute processing of:
inputting data which is described by a combination of an item and a value (paragraph [0063]: The index management unit 54 receives the indexing request from the client 20 via the request processing unit 52 and performs an indexing process on the basis of the indexing request. In the indexing process, information on the elements (nodes) in an XML document to which the value indexes specified in the indexing request are to be assigned (set) is added to the indexing table 57); and 
generating index information regarding an appearance position of each of the item and the value for each of the item and the value which are included in the data (paragraphs [0063]-[0064]: The index management unit 54 further generates a list of index information items (value indexes) for the nodes complying with the value search condition on the basis of the value index table 58). 
Sakai does not explicitly disclose but Nakamura teaches the index information is generated regarding appearance positions of each of the item, an attribute, and the value for each of the item, the attribute, and the value which are included in the data (paragraphs [0033], [0041]-[0043]: the information processing apparatus generates index information in which an appearance position is associated with each word code of a word appearing on the document data. As an example, in a case where the word is “differentiation”, an appearance bit of “1” is set to a bit with respect to an appearance position of “1”. In a case where the word is “integration”, the appearance bit of “1” is set to a bit with respect to an appearance position of “1002”. In a case where the granularity of the sub structure is “chapter”, the appearance bit of “1” is set to bits of each of an appearance position of “0” and an appearance position of “5001);
a lower index including a first axis indicating an appearance position in the block of the item, the attribute and the value and a second axis indication the item, the attribute an the value (paragraph [0043]: in a case where the word is “differentiation”, an appearance bit of “1” is set to a bit with respect to an appearance position of “1”. In a case where the word is “integration”, the appearance bit of “1” is set to a bit with respect to an appearance position of “1002”. In a case where the granularity of the sub structure is “chapter”, the appearance bit of “1” is set to bits of each of an appearance position of “0” and an appearance position of “5001”. For example, “Chapter 1” is started from the appearance position of “0”, and “Chapter 2” is started from the appearance position of “5001”. In a case where the sub structure is “clause”, the appearance bit of “1” is set to bits of each of the appearance position of “0”, an appearance position of “1001”, and the appearance position of “5001”. For example, “Clause 1” of “Chapter 1” is started from the appearance position of “0”, “Clause 2” of “Chapter 1” is started from the appearance position of “1001”, and “Clause 1” of “Chapter 2” is started from the appearance position of “5001”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sakai by adding above limitation as taught by  Nakamura to retain index information including appearance position in the storage to process document data (Nakamura, paragraph [0093]).
Sakai and Nakamura do not explicitly disclose but Murray teaches the index information includes an upper index including a first axis indicating a block number of a block included in a file and a second axis indicating the item (fig. 7 and paragraph [0076]: The column header 69 of the term-to-document matrix 18 represents an index of the documents 15 derived from the domain corpus 13. Each column 71 corresponds to a different document 15).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sakai and Nakamura by adding above limitation as taught by Murray to efficiently retrieve relevant search results, and to make new semantic connections between documents (Murray, paragraph [0002]).

As to claim 4 Sakai together with Nakamura and Murray teaches a method according to claim 1.  Nakamura teaches wherein the generating generates index information regarding the appearance position of each of an encoded item and an encoded value for each of the item and the value which are included in the data when the data is encoded (paragraphs [0033], [0041]-[0043]).

As to claims 5 and 8, they have similar limitations as of claims 1and 4 above. Hence, they are rejected under the same rational as of claims 1 and 4 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169